           Case 1:20-cv-01313-CM Document 7 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMEND HUSAIN ZUBAIR,

                                 Plaintiff,
                                                                 1:20-CV-1313 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 CON EDISON COMPANY OF NY, et al.,

                                 Defendants.

       Pursuant to the order issued April 21, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit documents with original signatures, and his failure to

pay the relevant fees or file an amended in forma pauperis application. See 28 U.S.C. §§ 1914,

1915; Fed. R. Civ. P. 11(a).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    April 21, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
